IN THE
                          TENTH COURT OF APPEALS



                                 No. 10-17-00153-CV

                       IN RE SMITH BEND RANCH, LTD


                                Original Proceeding



                                       ORDER

       In this original proceeding, Relator Smith Bend Ranch, Ltd. seeks a writ of

mandamus compelling Respondent, the Honorable Phil Robertson, Presiding Judge of

the 220th Judicial District Court of Bosque County, to vacate the order granting the

motion to reinstate filed by the Real Party in Interest, Aurelio Ramirez, and to grant

Relator’s motion to dismiss for want of prosecution. Relator has now filed a Motion to

Abate Mandamus, Pending Review by the New Trial Court Judge. Ramirez is not

opposed to this motion.

       After this original proceeding was filed, Judge Robertson retired and ceased to

hold office as the Judge for the 220th Judicial District Court. Judge Robertson’s successor

is the Honorable Shaun Carpenter, and the parties agree that Judge Carpenter should be
provided the opportunity to either adopt Judge Roberts’ ruling or to rule in a different

manner.

       Rule 7.2(b) of the Rules of Appellate Procedure provides that in the case of an

original proceeding, the appellate court must abate the proceedings to allow a successor

to reconsider the original party’s decision. See In re Blevins, 480 S.W.3d 542 (Tex. 2013)

(original proceeding) (per curiam).     We therefore grant the parties sixty days, as

requested, from the date of this Order to present for review to the Honorable Shaun

Carpenter the Relator’s motion to dismiss and the Real Party in Interest’s motion to

reinstate. In the meantime, our decision will be held in abeyance. The stay previously

entered in this case will otherwise remain in effect. Should Relator not provide this Court

a ruling from Judge Carpenter within ten days from the date of his ruling, the petition for

writ of mandamus will be dismissed.


                                                 PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Order granted and case abated
Order issued and filed March 13, 2019




In re Smith Bend Ranch, LTD                                                          Page 2